Name: Commission Regulation (EEC) No 479/89 of 24 February 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53/44 Official Journal of the European Communities 25. 2. 89 COMMISSION REGULATION (EEC) No 479/89 of 24 February 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 0, and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 4026/88 (3), as amended by Regulation (EEC) No 187/89 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4026/88 to the quota Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 March 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 16 . 7. 1980, p. 1 . 0 OJ No L 110, 29 . 4. 1988, p. 36. O OJ No L 355, 23. 12, 1988, p. 19 . b) OJ No L 23, 27. 1 . 1989, p. 27. 25. 2. 89 Official Journal of the European Communities No L 53/45 ANNEX to the Commission Regulation of 24 February 1989 fixing die import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 10 from 6 to 12 March 1989 Week No 11 from 13 to 19 March 1989 Week No 1 2 from 20 to 26 March 1989 Week No 13 from 27 March to 2 April 1989 0104 10 90 (') 141,489 142,199 142,199 141,761 0104 20 90 (') 141,489 142,199 142,199 141,761 0204 10 00 (2) 301,040 302,550 302,550 301,620 0204 21 00 (2) 301,040 302,550 302,550 301,620 0204 22 10 0 210,728 211,785 211,785 211,134 0204 22 30 (2) 331,144 332,805 332,805 331,782 0204 22 50 (2) 391,352 393,315 393,315 392,106 0204 22 90 (2) 391,352 393,315 393,315 392,106 0204 23 00 (2) 547,893 550,641 550,641 548,948 0204 50 1 1 (2) 301,040 302,550 302,550 301,620 0204 50 13 (2) 210,728 211,785 211,785 211,134 0204 50 15 (2) 331,144 332,805 332,805 331,782 0204 50 19 (2) 391,352 393,315 393,315 392,106 0204 50 31 (2) 391,352 393,315 393,315 392,106 0204 50 39 (2) 547,893 550,641 550,641 548,948 0210 90 11 0 391,352 393315 393,315 392,106 0210 90 19 (3) 547,893 550,641 550,641 548,948 ') The levy applicable 4s limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. !) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. ') The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.